United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1053
                         ___________________________

                            Carlos Arguello-Rodriguez

                              lllllllllllllllllllllPetitioner

                                            v.

         Jefferson B. Sessions, III, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: October 18, 2017
                             Filed: November 14, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Carlos Arguello-Rodriguez, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA) dismissing his appeal from
the decision of an immigration judge (IJ) denying his petition for asylum and
withholding of removal. See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3) (setting forth
five grounds for an alien's eligibility for asylum and withholding of removal:
persecution on account of "race, religion, nationality, membership in a particular
social group, or political opinion"). Arguello-Rodriguez sought immigration relief
based on his membership in the purported particular social group "individuals who
have borrowed money in Mexico and are unable to pay off their debts." The IJ found
that Arguello-Rodriguez's application for asylum was untimely because he entered
the United States in 2010, and did not file his application until October 2015. See 8
U.S.C. § 1158(a)(2)(B) (delineating one-year deadline to apply for asylum after alien
has arrived in the United States). Further, the IJ held that none of the statutory
exceptions to the one-year deadline applied. Id. § 1158(a)(2)(D) (excusing one-year
deadline if alien can demonstrate changed or extraordinary circumstances).

       The IJ also denied Arguello-Rodriguez's request for withholding of removal.
The IJ noted that Arguello-Rodriguez had not been threatened in Mexico or the
United States based upon his failure to pay his debts, and therefore could not establish
past or the likelihood of future persecution. The IJ also found that Arguello-
Rodriguez could not "demonstrate that his life or freedom would be threatened in the
country because of membership in a particular social group, race, religion, nationality,
or political opinion."1 See id. § 1231(b)(3). Essentially the IJ recognized that while
Arguello-Rodriguez might be afraid of the people who loaned him money, this was
not a meritorious ground for withholding of removal.

       On appeal to the BIA, the BIA agreed with the IJ that Arguello-Rodriguez did
not "suffer[] past persecution or that he has a well-founded fear of future persecution
on account of a protected ground under the Act." The BIA further credited the IJ's
finding that Arguello-Rodriguez was simply afraid of his creditors. Debt recoupment
was the real motivation of the individuals feared by Arguello-Rodriguez, and thus,

      1
       The IJ also rejected Arguello-Rodriguez's claim pursuant to the Convention
Against Torture, but Arguello-Rodriguez did not challenge this ruling on appeal to
the BIA or to this court and it is therefore waived. Chay-Velasquez v. Ashcroft, 367
F.3d 751, 756 (8th Cir. 2004).

                                          -2-
the BIA held that he did not meet his burden of proving that "his membership in a
particular social group, or other protected ground under the Act, was or would be a
'central reason' for any persecution."          Accordingly, the BIA dismissed
Arguello-Rodriguez's appeal. In front of this court, Arguello-Rodriguez argues the
BIA impermissibly engaged in fact-finding with its latter finding about one "central
reason" for his alleged persecution in Mexico. Arguello-Rodriguez also argues the
IJ conflated the past and future persecution analysis.

      We have jurisdiction to review this final order of the BIA pursuant to 8 U.S.C.
§ 1252. We generally review the BIA's decision as the final agency action, but where,
as here, the BIA adopts the IJ's opinion while adding some of its own reasoning, we
review both decisions. Juarez Chilel v. Holder, 779 F.3d 850, 853 (8th Cir. 2015).
We defer to the agency's decision and will uphold the denial of relief if it is supported
by substantial evidence unless the alien can demonstrate that the evidence was so
compelling that no reasonable fact finder would fail to find in his favor. De Castro-
Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013).

      Having carefully reviewed the administrative record and considered
Arguello-Rodriguez's arguments, we conclude that substantial evidence supports the
finding that he failed to show past persecution or a well founded fear of future
persecution in Mexico due to one of the statutorily protected grounds. See id. at 380
("The BIA requires that a particular social group (1) have social visibility; (2) be
defined with particularity to avoid indeterminate group membership; and (3) not be
defined exclusively by the fact that its members have been targeted for persecution.").
And, Arguello-Rodriguez cannot establish that no reasonable fact finder would fail
to find in his favor based upon the record in this case. Id. at 379. Arguello-
Rodriguez's arguments regarding a stray sentence in the IJ's order do not change this
fundamental fact. Nor did the BIA engage in its own fact finding. We accordingly
deny the petition for review.
                        ______________________________

                                          -3-